*503
ORDER

PER CURIAM.
Gannett Outdoor Company and Outdoor Systems, Inc., appeal the trial court’s judgment entered in favor of City of Pagedale on their petition seeking to hold a billboard ordinance unconstitutional, and enjoin the city from enforcing a $5,000 annual occupation license fee. We find the, judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detañed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b)